Exhibit 10.1

 

Equity Interest Purchase Agreement

 

The following parties entered into an equity interest purchase agreement
(hereinafter called “the Agreement”) on December 31, 2014 in Suzhou:

 

Party A (acquirer): SPI Solar Power (Suzhou) Co., Ltd.

 

Party B (1st assignor): TBEA Xinjiang Sunoasis Co., Ltd.

 

Party C (2nd assignor): Xinjiang Sang’ou Solar Equipment Co., Ltd.

 

Target enterprise: Gonghe County Xinte Photovoltaic Co., Ltd.

 

Recitals

 

1.

Whereas, the target company, Gonghe County Xinte Photovoltaic Co., Ltd., also
called “the project company”, was formed on April 28th, 2013 by Party B and
Party C. With both registered and paid-in capital of 43 million yuan, Party B
and Party C have completed the obligation of capital contribution to the project
company, of which Party B owns 90% of the total shares and Party C owns 10% of
the shares. The company is located in the PV Generation Park of Gonghe County
and its legal representative is Jianxin Zhang with the business purpose of solar
power generation investment and operation.

 

2.

Whereas, Party B and Party C wish to transfer the 100% shares of the target
company (the “Target Shares”) to Party A in accordance with the terms specified
in the Agreement, and Party A wishes to acquire the interests and rights of
aforementioned Target Shares in accordance with the terms specified in the
Agreement.

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, in
accordance with the laws and regulations of PRC, all parties hereto agree as
follows:

 

Article 1: Definitions

 

Except being specified otherwise, all the terminologies contained in this
agreement have the below meanings:

 

1.1

“Agreement” refers to this equity interest purchase agreement.

 

1.2

“Target Shares” refers to 100% of shares inherited from the target company and
those that Party A wishes to acquire in accordance with terms specified in the
agreement.

 

1.3

“Share Transfer” refers to the transaction that Party A wishes to acquire and
Party B and Party C wish to transfer the shares of the target company in
accordance with the terms specified in the agreement.

 

1.4

“Closing Date” refers to date of transfer of Target Shares in accordance with
the terms specified in the agreement and the registration of the new board of
directors and new shareholders at the local industrial and commercial bureau as
well as obtaining the updated business license issued by the local industrial
and commercial bureau.

 

1.5

“Acquisition of the Target Company” refers to the delivery of the company seals,
stamps for finance affairs, stamps for contractual purposes, various
departmental seals (if there is any), all documents relating to the business
license, personnel, administration, accounting, project data, operational
management of the target company as specified in the agreement that should be
transferred to Party A, including all the contracts signed under the name of the
Target Company.

 

 

 
1

--------------------------------------------------------------------------------

 

 

1.6

“Effective Date” refers to the date of signing and of the contracts as well as
being stamped with the company’s seals by all parties.

 

1.7

“Related Parties” refers to any “person” that directly or indirectly controls or
being controlled by one or multiple entities jointly. In the use of the above
definition, “control” refers to any person who (1) owns more than 50% of the
total issued and outstanding shares (2) possess the voting rights or the proxy
that represents more than 50% of total outstanding shares or (3) has the right
to appoint a majority number of directors of the board of directors or any
committee with comparable functions or (4) through other arrangements may be
able to control the management or decisions of the management.

 

1.8

“Third Party” refers to any natural person or legal person other than the
signatory parties.

 

1.9

“Concerning Parties” refer to all concerning parties, including Party A, Party
B, Party C and the Target Company.

 

1.10

“EPC Contract” refers to the EPC Contract signed by the target company and Party
B with regards to the 20MWp PV Generation On-Grid Project of the Gonghe County
Xinte Photovoltaic Co., Ltd., and the total EPC contract value is 206 million
yuan.

 

Article 2: The Closing Conditions

 

2.1

Party A shall pay the total contract price at the premises of the followings:

 

 

2.1.1.

        The Agreement shall conform with all relevant laws and regulations of
the registration location and in the event that the local government approval,
registration, filing or reporting are required by the relevant laws and
regulations, Party A shall have obtained necessary approvals or grants required
to sell and transfer the share transfer of the target company and Party C shall
also obtain the necessary approvals and permits to acquire the share transfer of
the target company.

 

2.2

Party B and Party C have obtained the formal approvals from authoritative
organizations (including the board of directors and the board of shareholders)
to transfer the shares of the Target Company and amend the articles of
incorporation of the Target Company.

 

2.3

Party A has completed the due diligence investigation which does not materially
different from the representation of Party B, Party C and the target company.

 

2.4

The project has obtained the approval and project filing grant from the
provincial level DRC (development and reform commission) and has obtained all
the documents listed in Attachment One.

 

2.5

All concerning parties have signed all legal documents required to complete the
change of registration at the local industrial and commercial bureau.

 

2.6

The pledged shares or restricted rights of the target company (if there is any)
have been released.

 

2.7

The share pledge agreement regarding pledging 85% shares of the target company
as specified in Article 3.5.2 has been signed.

 

 

 
2

--------------------------------------------------------------------------------

 

 

Article 3: The Contract Price of the Share Transfer of the Target Company

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, in
accordance with the laws and rules of PRC, all parties hereto agree as follows:

 

3.1.

Party B and Party C agree to transfer to Party A, and Party A agrees to acquire
the share of the Target Company the Target Shares, and Party A, Party B and
Party C agree that within 10 working days of the date that Party B and Party C
receive agreed amount of payment as specified in Article 3.5.1 and Article
3.5.2, and all the conditions of the share delivery, the change of registration
at the local industrial and commercial bureau have been completed and the sale
of the target company and the closing condition as specified by Article 2 have
been met, Party A shall pay the remaining amount in a way that is specified in
Article 3.5.3.

 

3.2.

All the expenses, costs, payables, liabilities (if there is any) associated with
the PV generation project construction under the target company shall be assumed
by the target company. In the event that payments or liabilities after the
closing date is still pending resulting in incurring any continuous payment
obligation of the target company, Party B agrees that Party A may deduct the
amount from the payment of the share transfer to Party B and Party C, or Party A
is entitled with the right of recourse for Party B and Party C (except the EPC
liabilities between the target company and Party B). The target company and
Party A shall not assume any liabilities prior to the delivery of the share
transfer (except the EPC liabilities between the target company and Party B),
and such liabilities shall be assumed by Party B, and in case the target company
assumes the payment obligation on behalf of Party B, Party A has the right to
deduct the amount from the payment of the share transfer to Party B or is
entitled with the right of recourse for Party B. If it is necessary to enter
into a third-party liabilities transfer agreement, Party A shall provide full
support. The assets, liabilities and the employees’ labor relations remained
intact under the target company.

 

3.3.

After the date of delivery of the share transfer, Party A is entitled with
relevant shareholder’s right and assumes relevant shareholder’s obligation, as
appropriate to its ownership. After the share transfer of the target company,
the shareholder’s paid-in capitals and shareholding structures are as follows:

 

Shareholder

% prior to transfer

% after transfer

Party B

90%

0%

Party A

0%

100%

Party C

10%

0%

Total

100%

100%

 

 

3.4.

The total contract price of the share transfer of the target company. Subject to
the terms specified in the agreement, and pursuant to the information disclosed
by Party B and Party C, and per the statement and warranty of the agreement, the
total contract price of the share transfer of the target company under the
agreement is 206 million yuan, of which the price of share transfer is in the
amount of 43 million yuan, with the remaining of 163 million as EPC project
payment, which Party A shall advance the payment directly to the target company
to repay the EPC contract remaining payment owed by target company to Party B.

 

 

 
3

--------------------------------------------------------------------------------

 

 

3.5.

Payment Methods and Schedule:

 

 

3.5.1.

        Within 10 working days of the date when the agreement comes into effect,
Party A shall pay 15% of the contract price as specified in Article 3.4 as an
advance payment, which amounts to 30.9 million yuan, of which 20 million yuan is
regarded as the payment for share transfer and Party B receives 18 million yuan
and Party C receives 2 million yuan directly from Party A. The remaining RMB10.9
million is paid by Party A directly to the target company to repay the EPC
project payment owed by Party B. Meanwhile, Party B shall issue a performance
bond in the amount of 15% of the total contract price of the share transfer to
Party A (until the date when Party B will issue the project acceptance
certificate to the target company).

 

 

3.5.2.

        After receiving the pre-payment, Party B and Party C shall cooperate
with the third party agencies entrusted by Party A to complete the due diligence
report covering the legal, financial, business and project affairs, including
the project delivery activities and Party B shall provide full support to issue
the project acceptance certificate in the satisfaction of the due diligence
investigation. After the acquirer completes the due diligence report and the
conditions of the share delivery as specified by Article 2 have been met, Party
B agrees to use its bank line of credit prior to the share transfer delivery to
provide a factoring financing covering 70% of the EPC project payables as
specified by Article 3.4. The factoring financing amounts to 144.2 million yuan,
with the term of 12 months, and Party A warrants to assume the joint payment
obligation with the target company for the factoring financing payables to the
factoring bank (including but not limited to the factoring principal, bank
interests, fees and any other expenses). Party A agrees to undertake all the
factoring financing payment (including but not limited to the factoring
principal, bank interests, fees and any other expenses) to the target company
within 6 days prior to the expiration of the term of factoring financing and the
target company shall advance the payment to the account designated by the
factoring bank within 3 days of the date when it receives above payment from
Party A (Party A, Party B and the target company shall enter into a three-party
factoring agreement). Within 10 days of the date when the target company
completes the share transfer, Party A shall pledge 85% of the shares of the
target company to Party B and complete the share pledge registration procedures
(Party A and Party B shall enter into a share pledge agreement).

 

 

3.5.3.

        As per the due diligence specified in Article 3.5.2, within 10 working
days of the date of completing the delivery of the share transfer, Party A shall
issue the project acceptance certificate based on the due diligence
investigation to Party B, and in the event that Party A does not issue the
certificate within the timeframe, it is deemed that certificate of acceptance be
issued. Within 10 working days of the date of receiving the certificate of
acceptance, Party B shall issue to the target company a 1-year term bank quality
guarantee letter in the amount of 5% of the transfer price, which amounts to
10.3 million yuan (the last expire date shall not exceed December 31st, 2015).
Party A agrees that subject to the condition that Party B has issued the above
mentioned guarantee letter within the time line, Party A shall pay the remaining
15% of the agreed contract price on or before May 30th, 2015, which amounts to
30.9 million yuan as specified in Article 3.4. Of the 23 million yuan of the
share transfer, 20.7 million yuan goes directly to Party B and 2.3 million yuan
goes directly to Party C, while the remaining 7.9 million yuan goes to the
target company so that the target company may be able to repay Party B the EPC
project payment. Within 3 working days of the date of receiving the above
payment, the target company shall provide the EPC project payment to Party B.

 

3.6.

The term of the quality assurance is one year, and the starting date is the date
when the target company completes the share change registration at the local
industrial and commercial bureau.

 

3.7.

Before the last advance of payment, if the target company or the assignor
breaches the terms of “Representations and Warranties” and subsequently causes
material losses, the acquirer has the right to deduct the damage from the unpaid
transfer payment and undertake the remaining payment to the designated bank
account of the assignor. If the unpaid transfer payment may not be an adequate
remedy for the material losses, the assignor shall assume relevant compensation
obligation. The above compensation shall not be prejudice to any other rights or
remedies which Party A may have under this Agreement, nor does it prejudice to
any other rights or remedies which any other parties except the responsible
party may have under this Agreement.

 

 

 
4

--------------------------------------------------------------------------------

 

 

3.8.

All signatory parties shall follow the PRC laws and regulations to be liable for
its own taxes and expenses incurred from the share transfer. After Party A
completes the share transfer payment, Party B and Party C shall comply with the
relevant tax regulations to pay the taxes at the competent tax authorities. If
Party B and the target company fail to pay the taxes before the delivery of the
share transfer resulting from the execution of the tax payment on the part of
Party A or the target company, Party A shall have the right of recourse for
Party B and Party C and deduct the tax amount from the share transfer payment to
Party B and Party C. After the delivery of the share transfer, all signatory
parties shall pay the tax payment obligation on its own.

 

Article 4: Representations and Warranties

 

4.1.

For the purpose of the implementation of the Agreement, Party B and the target
company shall severally but not jointly represents and warrants as follows
(limited only before the delivery of the share transfer):

 

 

4.1.1.

        Party B and Party C represent that they have legally acquired the said
shares and the there is no liens, pledge, liabilities or any other or
encumbrances (“Encumbrances”) in the Target Shares. In the event of any forms of
pledge, guarantee or encumbrances exist in the target company, Party B and Party
C shall take any and all steps to eliminate in the entirety of the Encumbrances
prior to the signing the Agreement to ensure the execution of the agreement.

 

 

4.1.2.

        Except those disclosed by Party A, there is no contract, agreement or
arrangement that Party B and Party C has enter into regarding the said shares
under the Agreement and that may cause material adverse impact for Party A.

 

 

4.1.3.

        Except those disclosed by Party A, there is no financing documents,
agreement or arrangement of the target company, nor any clauses that the target
company may have signed in the previous financing documents and that may cause
material adverse impact for the said acquisition. Otherwise, the target company
shall seek the approval from the relevant rights holders.

 

 

4.1.4.

        Party B and Party C shall follow the articles of incorporation to
complete the capital contribution on a timely and complete manner, and maintain
the integrity of the capital contribution and represents that there are no
registered capital withdrawal or asset transfer arise thereunder.

 

 

4.1.5.

        The transaction under the Agreement shall not breach any laws,
regulations, rules or orders, and all signatory parties should have obtained or
may obtain necessary government approvals or filings. The transaction shall not
be contradictory to any contract, agreement or paper that Party B, Party C and
the target company may be the target or the concerning parties and that may have
any restriction on its assets, and should have obtained necessary approval from
the third party.

 

 

4.1.6.

        Party B, Party C and the target company warrant that the representations
and warranties provided under the Agreement are (and always be) true, accurate,
complete and not misleading. Unless clearly specified in other articles of the
Agreement, the above each item of representations and warranties shall be
reiterated on the date of signing the Agreement, the date of the share transfer
delivery and the date of completing the share transfer delivery.

 

4.2.

For the purpose of the implementation of the Agreement, Party B and the target
company severally and jointly represent and warrant to Party A as follows as of
the date of this Agreement):

 

 

4.2.1.

        The share registers provided by the target company to Party A on the
date when the Agreement comes into effect are true, accurate, and complete in
reflecting the title and status of the share and the share registers of the
target company on the date when the Agreement comes into effect and the date of
the share transfer delivery.

 

 

 
5

--------------------------------------------------------------------------------

 

 

 

4.2.2.

        The target company has disclosed the business operation status and
business risks in a full and complete manner to Party A.

 

 

4.2.3.

        For the purpose of the implementation of the Agreement, the company
record provided by the target company to Party A accurately and completely
reflecting the financial statement and the business operation of the target
company during the corresponding period.

 

 

4.2.4.

        The target company is an enterprise incorporated in China in accordance
with relevant Chinese laws, has obtained all necessary government approvals and
permits, and continues to exist legally and is in good standing.

 

 

4.2.5.

        The target company does not have any other associate company that is not
disclosed to Party A.

 

 

4.2.6.

        The target company does not have any other subsidiary that is not
disclosed to Party A. The target company has full and complete ownership of the
assets and liabilities under its name. The target company has not established
any rights in the forms of guarantee, mortgage, pledge, lien and deposit, nor
does there is any co-ownership or the third party right in any form.

 

 

4.2.7.

        The target company has acquired the license to use patents, trademarks,
nonproprietary technologies and other intellectual properties, and the target
company has the right to commercialize part of or all intellectual properties
through any legitimate methods such as implementation, utilization, license to
implement, license to utilize and/or transfer.

 

 

4.2.8.

        In the course of the use of patents, trademarks, nonproprietary
technologies and other intellectual properties, the target company does not
infringe the rights of any third party, and there is no circumstance that any
individual or entity declares any title or right regarding the validity of
relevant licenses. The target company will continue to own or use the above
mentioned intellectual properties that it is currently in possession or in use
after the date when the Agreement comes into effect.

 

 

4.2.9.

        Except as agreed otherwise or those disclosed by Party A, the target
company does not have any substantial liabilities or any liabilities that may
cause adverse impact on its business operation, except for the EPC contract
liabilities that it entered with Party B.

 

 

4.2.10.

        Since the effective date of the agreement to the date of the share
transfer delivery, the target company has complied with the tax laws and rules,
has paid in full the taxes and expenses required in accordance with the taxation
authorities, has not received any reminder notice from the taxation authorities
or any other authoritative departments, and has not been punished on any
taxation matters that may cause adverse impact on the said transaction, and
there is no existence of any unsettled taxation investigation or dispute that
may cause adverse impact on the said transaction.

 

 

4.2.11.

        The target company does not have any business misconduct, nor has been
subject to any judicial or administrative penalty from administrative or
judicial authorities.

 

 

4.2.12.

        There is no pending litigation, arbitration or other legal proceedings
at any court, arbitral court or administrative agencies, that may engender the
target company to or may prohibit the target company from establishing the
Agreement or may compromise the validity or execution of the Agreement. None of
the parties (Party B, Party C or the target company) are aware of any dispute or
misconduct that may cause the above mentioned litigation, arbitration or other
administrative punishments.

 

 

4.2.13.

        The target company has complied with the PRC labor laws, and has paid in
full all salaries and other employees’ benefits, and perform the obligation as
the employer to pay the social security for the employees. No untimely or undue
payments is outstanding.

 

 

 
6

--------------------------------------------------------------------------------

 

 

 

4.2.14.

        By the time of signing the Agreement, no labor dispute arbitration or
litigation between the target company and its current and/or former employees is
pending

 

 

4.2.15.

        Except those disclosed, the target company has obtained all necessary
permits, licenses (if there is any), government approvals and has renewed their
validity to maintain the normal operation within the business scope. Party B,
Party C and the target company warrant that there is no events to impair the
validity of these permits, licenses or government approvals.

 

 

4.2.16.

        Except the business contracts disclosed to Party A, the target company
has not entered or signed any contract for loans, borrowings (including
corporate bond related contract) or other debt payable.

 

 

4.2.17.

        Except those disclosed to Party A, the target company has not entered or
signed any contract or business arrangement with any related party.

 

 

4.2.18.

        The target company has not entered into any loan agreement or mortgage
agreement with the board directors and/or senior management.

 

 

4.2.19.

        Before completing the share transfer delivery, Party B and Party C shall
assume the liabilities for any damage or compensation of any litigation to the
target company caused by Party B, Party C or the target company.

 

 

4.2.20.

        Any loss to the tangible and intangible property as a result of the
force majeure such as fire before completing the share transfer delivery will be
covered by Party B and Party C.

 

 

4.2.21.

        Party B warrants the electricity generated in the first year from the
20MWp PV generation project will be no less than 32.4295 million KWH, but Party
B shall not be liable if the project cannot reach the agreed target of
electricity generation due to the alternation of government policy or other
force majeure factors (the first year is the 365 days period starting from
November 1st, 2014).

 

 

4.2.22.

        Party B and Party C warrant that the electricity selling price of the
project is 1.00 yuan per KWH and the electricity sales period is no less than 20
years (except the non-Party B factors after Party B received the government
approval for 1.00 yuan per KWH electricity price such as government policy
change) so that the project may enter into the national renewable energy feed-in
tariff list.

 

 

4.2.23.

        Party B and Party C warrant that the target company has been complying
all applicable environment laws, and has not materially violate such laws and
rules, and that the target company has obtained all necessary environment
permits and has not materially violate the regulation of such permits.

 

 

4.2.24.

        Party B and Party C warrant that there does not exist any matters or
circumstances before completing the share transfer delivery that may cause major
adverse impact in the fields of the legitimate registration, business license,
intellectual property, assets and liabilities, business operation, finance and
tax affairs, project construction, environment protection or any other aspects.
If there is any major difference between the due diligence report by Party A and
the representations and warranties provided by Party B, Party C and the target
company, Party A has the right to adjust the share transfer price or has the
right to demand that Party B, Party C and the target company to correct within a
definite time to ensure there is no major difference between the corrected
statues and the representations and warranties.

 

 

4.2.25.

        Unless clearly specified in other articles of the Agreement, the above
each item of representations and warranties shall be reiterated on the date of
signing the Agreement, the date of the share transfer delivery and the date of
completing the share transfer delivery.

 

 

4.3.

Representations and Warranties by Party A:

 

 

4.3.1.       

Party A warrants to assume the joint payment obligation as specified by the
Agreement for the factoring financing payables to the factoring bank.

 

 

 
7

--------------------------------------------------------------------------------

 

 

 

4.3.2.

        Party A warrants that Party A or the target company shall undertake the
payment obligations as per the amount and within the time schedule specified by
the Agreement.

 

 

4.3.3.

        Party A warrants that the source of funds for the payment specified in
Article 3.4 of the Agreement is legitimate.

 

 

4.3.4.

        Party A warrants that it has completed all necessary reviews and
approvals for the 100% share transfer from relevant government departments
governing foreign investment affairs before completing the share transfer
delivery.

 

 

4.4.

Warranties by All Signatory Parties:

 

 

4.4.1.

        Party B and Party C shall assume the responsibility of the shareholding
change registration for the target company at the local industrial and
commercial bureau, and Party A shall provide any necessary data and/or documents
required for the shareholding change registration at the local industrial and
commercial bureau. On the date of completing the share transfer delivery, the
original seals of the target company shall be terminated and the target company
shall make new company seals. Unless clearly specified in other articles of the
Agreement, Party B shall assume all legal responsibilities for any actions
caused by the use of the original seals by the target company before completing
the share transfer delivery, and Party A shall assume all legal responsibilities
for any actions caused by the use of the new seals by the target company after
completing the share transfer delivery.

 

 

4.4.2.

        Party A shall complete the due diligence investigation for the share
transfer of the target company within 25 days of the date of signing the
Agreement. Party B, Party C and the target company s corrective actions, Party A
shall notify Party B, Party C and the target company in writing within 3 days of
the date of completing such due diligence, and Party B, Party C and the target
company shall complete the corrective actions within 15 days of the date of
receiving the written notice. In the event that Party B, Party C and the target
company cannot complete within the designated time, or cannot reach an agreement
with Party A on the corrective actions within the designated time and the
material divergence continues to exist, all signatory parties may decide to
terminate the Agreement, and that each party shall be exempted from the default
liabilities.

 

 

4.4.3.

        The target company shall cover any taxes and expenses incurred by the
new national and/or local policies affecting the project after the date of the
share transfer delivery, and the target company shall also cover all taxes and
expenses incurred during normal business operation.

 

 

4.4.4.

        Before the date of the share transfer delivery, the payment of 43
million yuan by the target company to Part B shall not be deducted from the
total contract payment to Party A as specified in Article 3.4 of the Agreement.

 

 

4.4.5.

        Before the date of the share transfer delivery, the electricity sales
revenue from the project shall be distributed to the target company, and Party B
and Party C shall not receive such profits through dividends or any other means,
including the payment of the EPC project.

 

 

 
8

--------------------------------------------------------------------------------

 

 

 

4.4.6.

        After the date of the share transfer delivery, in the event that there
is any absence or missing of necessary licenses, papers or approvals, Party B
and Party C warrant to complete re-application formalities free of charge.

 

 

4.4.7.

        All signatory parties shall provide full support to complete the
factoring business as specified in Article 3.5.2 of the Agreement, and as per
the requirement of the factoring bank, all signatory parties shall sign relevant
factoring agreement.

 

 

4.4.8.

        All signatory parties shall cover its own travel and administrative
expenses incurred during the course of completing the share transfer of the
target company specified by the Agreement, and the expenses of auditing and due
diligence shall be covered by the party who entrusts the said proceedings.

 

 

4.4.9.

        After the date when the Agreement comes into effect, if there is any
violation of the representations and warranties of the Agreement, any party
shall promptly notify the other party in written form.

 

 

4.5.

The transition period starts from the date of signing the Agreement and ends the
date of completing the share transfer delivery, and during the transition
period, Party A may send personnel to be stationed to the target company to
participate and understand the business operation of the target company, and
Party B has the obligation to promote the nomination and appointment of board
directors and senior managers to continue performing the duties of loyalty and
diligence. Meanwhile, before the date of completing the share transfer, the
target company shall not be involved or promise to involve in the following
actions without written consents or requirements:

 

4.5.1 Increase, reduce, transfer, pledge or dispose of the registered capitals
in any means;

 

4.5.2 Merge, split, transfer of assets or business, business termination, or any
similar course of actions that may impose major change to the business
organization and operation;

 

4.5.3 Acquire shares, purchase assets or any similar course of actions that may
dispose or change the status of the current assets or investment;

 

4.5.4 Assume loans, liabilities or any external guarantee, except those
repayment obligations of EPC contract liabilities;

 

4.5.5 Disclose or pay dividend or distribute interests or surplus of the company
in any other means, or advance excessive compensation to board directors,
supervisor or senior managers in any means;

 

4.5.6 Dispose the company assets or business by selling, leasing, transferring,
or incurring any security interests such as mortgage, pledge, lien, or any other
means;

 

 

 
9

--------------------------------------------------------------------------------

 

 

4.5.7 Amend the company articles of incorporation or any other organization
documents except as specified by the Agreement;

 

4.5.8 Undertake or continue to allow any course of actions that are in
contradiction with or violate the articles of the Agreement, which may interrupt
the said transaction;

 

4.5.9 Amend the company articles of incorporation or any other organization
paper except as specified by the Agreement;

 

4.5.10 Change the structure of the board of director;

 

4.5.11 Change the auditing firm, or substantially change any accounting system
or policy.

 

Article 5: Confidentiality

 

5.1.

Except as stated adversely in written form by the party who provides the
information, all the information provided by one party to another are
confidential.

 

5.2.

Disregarding the reason of publication, any information or data of the public
knowledge should not be treated as confidential from the date of public
disclosure.

 

5.3.

Unless as permitted in written form by the other party, the counter parties
shall not disclose the confidential information to any third party. Unless for
the performing the obligation of the Agreement, the other parties shall not use
those confidential information.

 

5.4.

All contract parties shall take all necessary actions to cause the employees to
keep the information confidential.

 

5.5.

The following situations in the course of disclosing and/or using confidential
information should not be regarded as the breach of its obligation of
maintaining confidentiality:

 

 

(1)

to perform the obligation of the Agreement;

 

 

(2)

to disclose as per the requirements by any party or as per the demand from the
authoritative government departments in accordance with laws and rules, but must
notify in written form of the other party at least 15 days in advance;

 

 

(3)

to disclose to the third party with written consents from the other party;

 

5.6.

Regardless the discharge or termination of the Agreement, the Article remains
its legal effect.

 

Article 6: Termination and Default Liability

 

6.1.

Except as otherwise agreed, if any party breaches the warrants, agreement or any
other arrangement under the Agreement, which may lead to the incurrence of
expenses, liabilities or economic losses, the default party shall compensate the
above mentioned expenses, liabilities or economic losses. The said compensation
shall be equivalent to the actual losses, damages, liabilities, expenses, and
shall also include but not limit to any reasonable expenses of litigation,
arbitration, notarization and the deprivation of any unjustified benefits.

 

 

 
10

--------------------------------------------------------------------------------

 

 

6.2.

Events of Default:

 

 

6.2.1.

        Party A breaches the Agreement if the circumstances included but are not
limited to the following:

 

 

(1)

Party A cannot obtain the approval (if needed) from the government departments
governing foreign investment, resulting the failure of delivering share transfer
delivery;

 

 

(2)

There is flaws in the effects of the company resolutions, authorizations and
approvals, resulting in the failure of completing the share transfer delivery;

 

 

(3)

Party A fails to perform the obligations or violate the warranties under the
Agreement;

 

 

(4)

The representations and warranties provided by Party A under the Agreement prove
to be false, unauthentic, or containing major omissions or material misleading
information;

 

 

6.2.2.

        If Party A breaches the Agreement before the date of completing the
share transfer delivery or the target company breaches the Agreement after the
date of completing the share transfer delivery, Party B and Party C shall have
the right to take one or more following remedy measures to protect their legal
rights:

 

 

(1)

Suspend performing the obligations under the Agreement and only resume
performing the obligations after the events of default disappear, and such
suspension under this Article does not constitute any failures or delays for
Party B and Party C to perform their obligations;

 

 

(2)

Except as agreed otherwise in the Agreement, if Party A or the target company
fails to perform any one of the payment obligations within the definite time,
Party B and Party C shall grant a 10 working days grace period to Party A or the
target company. Once the grace period expires, if Party A or the target company
still defers the payment for more than 30 days, Party B and Party C may have the
right to terminate the Agreement and obtain the refund of 100% shares of the
target company, and meanwhile Party A or the target company must compensate 3%
of the contract value as penalty to Party B and Party C according to Article
3.4, and compensate all reasonable costs, expenses or any other economic losses
incurred during the course of remedy or performing the obligations (including
the legal proceeding expenses of litigations and notarizations). After 10 days
of recovering the shares and completing the change of registration at the local
industrial and commercial bureau, Party B and Party C shall return the payment
that Party has already made (deducting the amount of default fine and the
compensations, except the failure of completing the share transfer delivery
within the definite time caused by Party B and Party C.

 

 

(3)

After Party A performs the payment obligation under the Agreement, if the share
transfer delivery fails due to insufficient conditions caused by Party A, Party
B and Party C may grant a grace period to Party A to meet the delivery
conditions. If Party A still fails to meet the closing conditions within the
grace period, resulting in the delay to change the registration at the local
industrial and commercial bureau or failure to complete the share transfer
delivery, unless as agreed by Party B and Party C to further extend the grace
period so that Party A may meet the delivery conditions or to release all or
part of the closing conditions, Party B and Party C shall have the right to
terminate the Agreement and the said share transfer transaction, and have the
right to demand 3% of the total contract price as penalty as specified in
Article 3.4.

 

 

 
11

--------------------------------------------------------------------------------

 

 

 

(4)

The written notice requesting the defaulting party to perform the obligation, or
suspend or terminate the performing the obligation of the Agreement shall come
into effect from the date issuing the notice, demanding the default party to
assume 3% of the total contract price as penalty as specified in Article 3.4.

 

6.3.

Unless as agreed otherwise in the Agreement, if any one of the following
circumstances occurs, Party A shall have the right to demand the full refund of
the payment made to Party B and Party C, and shall have the right to demand
Party B to cover 3% of the contract price as penalty as specified in Article
3.4.

 

 

(1)

After Party A has made advance payment to Party B and Party C, or during the
grace period as agreed in the Agreement, Party B and Party C request the
termination of the equity interest purchase agreement and the said share
acquisition action for the reasons on the part of Party A.

 

 

(2)

After Party A has made advance payment to Party B and Party C, or during the
grace period as agreed in the Agreement, if the share transfer delivery
conditions can be met, Party B and Party C refuse to perform the obligation to
change the share registration at the local industrial and commercial bureau,
resulting in the failure of completing the share transfer delivery.

 

 

(3)

After Party A has made advance payment, if the share transfer delivery
conditions cannot be met for the reasons caused by Party B and Party C, both
parties agree to grant a definite time so as to meet the share transfer delivery
conditions. If Party B and Party C still fail to meet the conditions within the
grace period, resulting in the delay to change the share registration at the
local industrial and commercial bureau or the failure of completing the share
transfer delivery (unless as agreed to further extend due to technical reasons),
unless Party A agrees to further extend so that Party B and Party C can meet the
delivery conditions, or may be released of their obligations to meet all or part
of the delivery conditions, or Party A agrees to further extend a period for
Party B and Party C to perform the obligation of changing the share registration
at the local industrial and commercial bureau (under such circumstances Party B
and Party C shall perform all obligations as required by Party A of the
implementation of the Agreement), Party A have the right to terminate the
Agreement and the said share transfer transaction.

 

6.4.

After Party A has made advance payment, or during the grace period as agreed in
the Agreement, if the Agreement cannot be executed for the purpose of the
Agreement cannot be achieved by further implementation of the Agreement due to
the force majeure, any signatory party may have the right to terminate the
Agreement and the said share transfer transaction, in the meantime, Party A
shall have the right to recover the advance payment made to Party.

 

 

 
12

--------------------------------------------------------------------------------

 

 

6.5.

If Party B or the target company breaches the Agreement (only before the target
company completing the share transfer delivery):

 

 

6.5.1.

        Party B, Party C or the target company breaches the Agreement if the
following circumstances occur (only before the target company completing the
share transfer delivery):

 

 

(1)

There is defects in the effects of the company resolutions, authorizations and
approvals provided by Party B, Party C or the target company, resulting in a
circumstance that the shareholder’s right that Party A obtains as a result of
the change of the share registration is null and void, revocable, or incomplete;

 

 

(2)

Party B, Party C, or the target company fails to perform the obligations under
the Agreement or violate the representations and warranties that are committed
under the Agreement;

 

 

(3)

The representations and warranties committed by Party B, Party C or the target
company under the Agreement or in the attachment of the Agreement prove to be
false, fraud, unauthentic or containing major omissions or serious misleading
information;

 

 

(4)

Party B, Party C or the target company has committed other faults, which may be
resulting in: a) the shareholder’s right that Party A obtains under the
Agreement is null and void, revocable, or incomplete; b) Party A falls into
litigation or suffers a loss after completing the share transaction.

 

 

6.5.2.

        If Party B, Party C or the target company has committed other faults
(only before the target company completing the share transfer delivery),
resulting in a loss of Party A or the fundamental the purpose of the Agreement
cannot be achieved, Party A shall have the right to take one or more following
remedies to protect their legal rights:

 

 

(1)

Abort the performance of the obligations under the Agreement and only resume
performing the obligations after the breaching behaviors being eliminated, and
such suspension under this Article does not constitute any failures or delays of
Party A to perform their obligations;

 

 

(2)

Demand the defaulting party to separately or jointly to pay 3% of the contract
price as penalty as specified in Article 3.4, and compensate Party A for all
reasonable costs, expenses or any other economic losses incurred during the
course of remedy or performing the obligations (including the legal proceeding
expenses of litigations and notarizations);

 

 

(3)

Demand the defaulting party to perform the obligation, and/or:

 

 

(4)

Suspend or terminate the Agreement or the articles relating to the equity
interest purchase. The notice of termination comes into effect from the date of
sending.

 

6.6.

In the event that any major adverse impact on the business operation, financial
results or the prospect before completing the share transfer delivery exist,
Party A shall have the right to terminate the Agreement.

 

 

 
13

--------------------------------------------------------------------------------

 

 

6.7.

All rights and remedies provided in the Agreement are cumulative and not
exclusive of any other rights or remedies specified by laws and rules. The
obligations speculated for each party are special, specific and not generic,
therefore when any party breaches the Agreement and the damage compensation are
not enough to remedy the loss, non-default parties shall have the right to
demand the default party to perform the obligation to implement the Agreement.

 

6.8.

No influence. Any review or audit by one party or its agent, any knowledge by
any member of the party, any proof or acceptance of advice by the party, does
not affect its right of compensation.

 

Article 7: Applicable Laws and Dispute Resolution

 

7.1.

The conclusion, effectiveness, interpretation and performance of the Agreement
and the settlement of disputes in connection with the Agreement shall be
governed by the laws of the People‘s Republic of China.

 

7.2.

The disputes arising from the interpretation or performance of the Agreement
shall be settled through friendly consultation or conciliation among the
signatory parties. In case of such consultation or conciliation fails, the
disputes may be submitted to arbitration or a People’s court.

 

7.3.

In the course of litigation, the articles of the Agreement without dispute shall
remain in effect and be performed.

 

Article 8: General Articles

 

8.1.

Notice

 

All notices issued per the requirements of the Agreement, all correspondences,
all notices per the requirements of the Agreement shall be in written form and
shall be couriered (via letters, facsimile, mails or personal delivery). If one
party delivers the above mentioned notices to the following address, but the
courier service have been refused of acceptance, it is deemed accepted formally
by the other party. If one party changes the mailing address information, it
shall notify the other parties within 5 days of such changes, otherwise it shall
assume the responsibilities for all the consequences arisen therefrom.

 

The mailing addresses of all signatory parties are as follows:

 

Party A: SPI Solar Power (Suzhou) Co., Ltd.

 

Mailing Address: 66 Huangfu Road, Suzhou Industrial Park

 

Contact person: Ling Wei

 

Telephone: 18055135861

 

Email address: ling.wei@spisolar.com

 

 

 
14

--------------------------------------------------------------------------------

 

 

Party B and Party C: TBEA Xinjiang Sunoasis Co., Ltd.

 

Mailing address: 399 Changchun Nanlu, Urumqi

 

Contact person: Hongjun Pan

 

Telephone: 0991-3685270

 

Email address: xjphjun@126.com

 

Target company: Gonghe County Xinte Photovoltaic Co., Ltd.

 

Mailing address: the PV Park, Gonghe County

 

Contact person: Xiaohe Du

 

Telephone: 13209711900

 

Email address: 22777949@

 

8.2.

Entire Agreement constitutes the entire agreement and understanding of the
Parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the Parties with respect to the subject matter hereof,
whether written or oral.

 

8.3.

Amendment

 

Any amendment or supplement of the Contract are subject to the written
confirmation from all signatory parties and only be deemed to be valid after
being stamped with the company’s seals, meanwhile these amendment and supplement
constitute an integral part of the Agreement and shall be legally effective

 

8.4.

Force Majeure

 

The force majeure specified in the Agreement refers to unforeseeable,
unavoidable and insurmountable objective conditions including: war, fire, flood,
typhoon, earthquake or any policy rectification. Once the force majeure factor
occurs, the affected party should notify the other party immediately, and should
notify the other party as soon as possible. The affected party should send the
document certifying the force majeure to the other party within 15 days after
the force majeure factor being eliminated and shall be exempted from any
liabilities should it provides the above mentioned certifying document.

 

8.5.

Severability

 

In case any article is deemed void for any reason, the remaining articles
maintain the original effect and should be performed accordingly.

 

8.6.

Subtitles

 

All subtitles of the Contract are established for the purpose of easy reading,
and shall not cause any impact on the interpretation of any articles of the
Agreement.

 

 

 
15

--------------------------------------------------------------------------------

 

 

Article 9: Miscellaneous

 

9.1.

The Contract comes into effect upon being stamped with the company’s seals by
all signatory parties.

 

9.2.

When the term of the Agreement expires, all signatory parties should negotiate
and enter into a separate contract if they wish to further cooperate.

 

9.3.

There are eight copies of the Agreement, with each party holding two copies each
of which is deemed original.

 

(No text below)

 

(Signature page to follow)

 

 

 
16

--------------------------------------------------------------------------------

 

 

Party A: SPI Solar Power (Suzhou) Co., Ltd.

 

Authorized representative: (corporate seal affixed)

 

Date: December 31, 2014

 

 

 

Party B: TBEA Xinjiang Sunoasis Co., Ltd.

 

Authorized representative: (corporate seal affixed)

 

Date: December 31, 2014

 

 

 

Party C: Xinjiang Sang’ou Solar Equipment Co., Ltd.

 

Authorized representative: (corporate seal affixed)

 

Date: December 31, 2014

 

 

 

The Target Company: Gonghe County Xinte Photovoltaic Co., Ltd.

 

Authorized representative: (corporate seal affixed)

 

Date: December 31, 2014

 

 
17

--------------------------------------------------------------------------------

 

 

Attachment 1

 

List of operational papers before the date of share transfer delivery

 

No     Name of the paper

 

1         Letter of commitment to conduct preparatory works

 

2         Feasibility Report

 

3         Review and Audit Report of the Feasibility Report

 

4         Letter of Preliminary Comments for the Construction Site

 

5         Preliminary EIA Report

 

6         Reply to the Preliminary EIA Report

 

7         Survey Report

 

8         Reply to the Survey Report

 

9         Evaluation Report of Mineral Resources below Construction Site

 

10       Examination Report of Mineral Resources below Construction Site

 

11       Evaluation Report of Geological Disaster Hazards

 

12       Evaluation Report of Geological Disaster

 

13       Evaluation Report of Land

 

14       Urban And Rural Planning Permit

 

15       Site Selection Recommendation

 

16       Project Approval Document

 

17       System Connection Report

 

18       Review Comment for the System Connection Report

 

19       Letter of Connection to the Grid

 

20       Preliminary Approval Letter for Electricity Generation

 

21       The On-Grid Coordination Agreement of 2014

 

22       The Electricity Sales Contract of 2014

 

23       Civil Engineering Quality Supervision and Inspection Report

 

 

 
18

--------------------------------------------------------------------------------

 

 

24       On-Grid Connection Project Quality Supervision and Inspection Report

 

25       Comments of Acceptance for On-Grid Connection by the Provincial Grid
Company

 

26       Preliminary Acceptance Report

 

Assignor: TBEA Xinjiang Sunoasis Co., Ltd.

 

Acquirer: SPI Solar Power (Suzhou) Co., Ltd.

 

 

19

 

 